Per Curiam.
This matter came on upon the appellant’s “Application for Stay of Injunction,” pending disposition of this appeal, of a permanent injunction issued by the court below following a trial on the merits of this civil action brought by the State of Nebraska, and upon her “Petition to Vacate” and upon her “Writ of Certiorari.”
*803Upon consideration whereof, the constitutional issues presented having been essentially resolved in State ex rel. Douglas v. Faith Baptist Church, 207 Neb. 802, 301 N.W.2d 571 (1981), appeal dismissed, Faith Baptist Church of Louisville, Nebraska v. Douglas, 454 U.S. 803, 102 S. Ct. 75, 70 L. Ed. 2d 72, it is ordered, adjudged, and decreed that the “Application for Stay of Injunction” be, and the same hereby is, overruled and denied. It is further ordered, adjudged, and decreed that the “Writ of Certiorari,” no procedure for such existing in this court, be, and the same hereby is, overruled and denied. It is further ordered, adjudged, and decreed that the “Petition to Vacate” be, and the same hereby is, overruled and denied without prejudice to review of the issues presented on appeal.
Application for stay of permanent INJUNCTION DENIED.
Writ of certiorari denied.
Petition to vacate denied without PREJUDICE.